United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2166
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                            Donald Wayne Bleckler, Sr.

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: January 16, 2013
                              Filed: March 28, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Following one victim’s report of sexual abuse to her mother, a forensic analysis
of 52-year-old Donald Wayne Bleckler’s computers revealed home-made videos of
Bleckler sadistically torturing three members of his extended family who were each
under the age of ten, and more than 600 images of child pornography. Bleckler
pleaded guilty to three counts of producing child pornography and one count of
possessing child pornography in violation of 18 U.S.C. §§ 2251(a) and
2252A(a)(5)(B). The statutory maximum sentence for each count of producing child
pornography was 30 years in prison, see § 2251(e), and for the possession count was
10 years, § 2252A(b)(2). The Presentence Investigation Report (“PSR”) calculated
an adjusted total offense level of 43. The Probation Officer recommended maximum
consecutive sentences on each count, or a total of 1200 months in prison.

       At sentencing, Bleckler urged a 360-month sentence based on his age, failing
health, and acceptance of responsibility. The government urged a 1080-month
sentence, emphasizing the egregiousness of the offenses. The district court1
sentenced Bleckler to 660 months, 200 months for each production count and 60
months for the possession count, all to run consecutively. The court emphasized the
uniquely severe nature of Bleckler’s offense and the need to provide adequate
deterrence and just punishment for each victim:

             [U]nfortunately, we’ve had a number of people stand there who
      have . . . done what Mr. Bleckler did but nobody to the extent that he
      did. It stands out. His conduct is uniquely horrific . . . .

Bleckler objected to the sentence, reiterating the mitigating aspects of his personal
history. The court responded:

              Understood. It’s the Court’s determination, given the nature and
      circumstances of the offense, the number of victims, the horrific and
      egregious repeated conduct with those victims, that when you balance
      all the sentencing factors that it’s not substantively unreasonable and it
      is sufficient, but not greater than necessary, to satisfy the statutory
      purposes of sentencing.



      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.

                                         -2-
       Bleckler appeals, contending the court imposed a substantively unreasonable
sentence that overemphasized his offense conduct and failed to adequately consider
substantial mitigating circumstances such as his age, failing health, clean criminal
record, and prompt acceptance of responsibility. Reviewing this contention under a
deferential abuse of discretion standard, and “tak[ing] into account the totality of the
circumstances,” Gall v. United States, 552 U.S. 38, 51 (2007), we affirm. As we have
often stated, “The district court has wide latitude to weigh the § 3553(a) [sentencing]
factors in each case and assign some factors greater weight than others in determining
an appropriate sentence.” United States v. Borromeo, 657 F.3d 754, 757 (8th Cir.
2011) (quotations omitted). Here, the court considered the mitigating circumstances
urged by Bleckler in conjunction with other relevant sentencing factors and sentenced
him to 660 months in prison, a 45 percent reduction from the recommended sentence.
Without question, this is a severe sentence, in all likelihood a life sentence for a 53-
year-old man with health issues. But his crimes against three young members of his
extended family were repetitive and truly heinous. After careful review of the
sentencing record, we conclude that this is not “the unusual case when we reverse a
district court sentence -- whether within, above, or below the applicable range -- as
substantively unreasonable.” United States v. Feemster, 572 F.3d 455, 464 (8th Cir.
2009) (en banc) (quotations omitted).

      The judgment of the district court is affirmed.
                     ______________________________




                                          -3-